     Case 2:21-cv-00028-HYJ-MV ECF No. 6, PageID.24 Filed 03/16/21 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION


JAVIEAUNN GRAY,

                       Plaintiff,                      Case No. 2:21-cv-28
v.                                                     Hon. Hala Y. Jarbou
SARAH K. SCHROEDER,

                       Defendant.
____________________________/

                                             OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

         Factual allegations

                Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The
  Case 2:21-cv-00028-HYJ-MV ECF No. 6, PageID.25 Filed 03/16/21 Page 2 of 7




events about which he complains occurred at that facility. Plaintiff sues LMF Warden Sarah

Schroeder.

               Plaintiff alleges that, on March 28, 2020, Correctional Officer Pellatier skipped

calling Plaintiff out for his shower. Plaintiff alleges that the shower denial violated MDOC Policy

Directive 03.03.130 and constitutes a denial of humane treatment. Plaintiff filed a grievance. He

alleges that, at every step of the grievance process, he asked Defendant Schroeder to please have

the cameras checked to confirm Plaintiff’s allegation. Defendant Schroeder allegedly failed to

check the cameras and wrongfully denied Plaintiff’s grievance.

               Plaintiff seeks damages in the amount of $5,000.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
                                                  2
  Case 2:21-cv-00028-HYJ-MV ECF No. 6, PageID.26 Filed 03/16/21 Page 3 of 7




‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiff has no due process right to file a prison grievance. The courts repeatedly

have held that there exists no constitutionally protected due process right to an effective prison

grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t of

Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir.

2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-

3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81 F.3d 1422,

1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases). Michigan

law does not create a liberty interest in the grievance procedure. See Olim v. Wakinekona, 461

U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No.

93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff has no liberty interest

in the grievance process, Defendant Schroeder’s failure to fully investigate the grievance or

otherwise follow the grievance procedure did not deprive Plaintiff of due process.



                                                   3
  Case 2:21-cv-00028-HYJ-MV ECF No. 6, PageID.27 Filed 03/16/21 Page 4 of 7




               Moreover, to the extent that Plaintiff intends to suggest that, by denying his

grievance without adequate investigation, Defendant Schroeder is responsible for her subordinates

conduct in denying Plaintiff a shower, he also fails to state a claim. Government officials may not

be held liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed

constitutional violation must be based upon active unconstitutional behavior. Grinter v. Knight,

532 F.3d 567, 575–76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The

acts of one’s subordinates are not enough, nor can supervisory liability be based upon the mere

failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881,

888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a

grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendant

Schroeder engaged in any active unconstitutional behavior. Accordingly, he fails to state a claim

against Defendant Schroeder.

               Finally, even were Defendant Schroeder subject to vicarious liability under § 1983,

Plaintiff utterly fails to allege that he was denied a constitutionally protected right when he was

deprived of one shower. The Eighth Amendment imposes a constitutional limitation on the power

of the states to punish those convicted of crimes. Punishment may not be “barbarous,” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337,

345–46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the



                                                4
  Case 2:21-cv-00028-HYJ-MV ECF No. 6, PageID.28 Filed 03/16/21 Page 5 of 7




“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. “Routine

discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence,

“extreme deprivations are required to make out a conditions-of-confinement claim.” Id.

               The constitution does not mandate showers; it requires only that prisoners be

allowed to maintain hygiene. Allegations about temporary inconveniences, e.g., being deprived

of a lower bunk, subjected to a flooded cell, or deprived of a working toilet, do not demonstrate

that the conditions fell beneath the minimal civilized measure of life's necessities as measured by

a contemporary standard of decency. See Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511

(6th Cir. 2001) (discussing temporary inconveniences generally); see also Ziegler v. Michigan, 59

F. App’x 622, 624 (6th Cir. 2003) (allegations of overcrowded cells and denials of daily showers

and out-of-cell exercise do not rise to constitutional magnitude, where a prisoner is subjected to

the purportedly wrongful conditions for six days one year and ten days the next year); Siller v.

Dean, No. 99-5323, 2000 WL 145167, at *2 (6th Cir. Feb. 1, 2000) (denial of shower and other

personal hygiene items for six days was not actionable under the Eighth Amendment); Metcalf v.

Veita, No. 97-1691, 1998 WL 476254, at *2 (6th Cir. Aug. 3, 1998) (finding that an eight-day



                                                 5
  Case 2:21-cv-00028-HYJ-MV ECF No. 6, PageID.29 Filed 03/16/21 Page 6 of 7




denial of showers, trash removal, cleaning, and laundry did not result in serious pain or offend

contemporary standards of decency under the Eighth Amendment); White v. Nix, 7 F.3d 120, 121

(8th Cir. 1993) (eleven-day stay in unsanitary cell not unconstitutional because of relative brevity

of stay and availability of cleaning supplies); see also J.P. v. Taft, 439 F. Supp. 2d 793, 811 (S.D.

Ohio 2006) (“[M]inor inconveniences resulting from the difficulties in administering a large

detention facility do not give rise to a constitutional claim.” (internal citation omitted)). The

refusal to allow the occasional shower constitutes a mere temporary inconvenience. See Siller,

2000 WL 145167, at *2; Metcalf 1998 WL 476254, at *2; Evans v. Bruge, No. 1:20-cv-833, 2020

WL 5742748, at *5 (W.D. Mich. Sept. 25, 2020) (denial of two showers, one week apart, is a mere

temporary inconvenience that does not violate the Eighth Amendment); Rogers v. Mackie, No.

1:20-cv-394, 2020 WL 3989432, at *8 (W.D. Mich. July 15, 2020) (denial of soap and a shower

for two days did not violate the Eighth Amendment); Lewis v. Guinn, No. 2:05-cv-287, 2006 WL

560648, at *4 (W.D. Mich. Mar. 3, 2006) (deprivation of single shower does not implicate Eighth

Amendment); see also Barnett v. Fitz, No. 1:19-cv-987, 2020 WL 205288, at *4 (W.D. Mich. Jan.

14, 2020) (holding that an allegation that the defendant “would skip [Plaintiff for] showers and

gym time because [Plaintiff] wasn’t at the door” did not permit a determination that the defendant

deprived the plaintiff of hygiene and exercise within the meaning of the Eighth Amendment).

               Here, Plaintiff alleges nothing more than that he was denied a single shower when

he believed the rules entitled him to one shower each day. Under the cited authorities, Plaintiff’s

allegations show that he suffered a mere temporary inconvenience that falls well short of

establishing an Eighth Amendment violation.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28
                                                 6
  Case 2:21-cv-00028-HYJ-MV ECF No. 6, PageID.30 Filed 03/16/21 Page 7 of 7




U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    March 16, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
